Title: To George Washington from William Stephens Smith, 23 January 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir,
                            Dobbs’s ferry 23d Jany 1783—
                        
                        I have had the honor of receiving Capt. Walkers Letter of the 20th he observes—"The Commander in Chief
                            desires me to direct, that all Letters &c. (excepting such as are excepted in the Instructions) comeing from or
                            going to New york, may be sent to him for inspection, previous to their being forwarded—It shall be most strictly attended
                                to." It appears necessary to inform Your Excellency of my reason for deviating upon this Subject,
                            from the general Instructions of the Post.
                        Before I left Head Quarters, to take the Command here, I conversed with the Gentlemen of Your Excellency’s
                            Family, on the duties of the Post, and enquired what line of Conduct was particularly expected from me in the several
                            minutiae that might occur—and was inform’d, that I must consider the instruction, which would be deliver’d to me by the
                            officer I relieved, as general Rules for my Conduct; but as my business was not merely to attend to the internal Duties of
                            the Post, I was at liberty to act as Circumstances might render necessary to compleat the Business, with which I was at
                            that time particularly honour’d—Colo. Tilghman observ’d that they were troubled with the perusal of numberless
                            insignificant Letters, to, and from New york—that it would be a relief to them, and contribute to the dispatching of
                            Business, if I would peruse and forward them—this I have done—and give you my honor Sir, that nothing has passed either to
                            or from New york, that can injure the Character I wish to support, or bear the Shadow of abusing that Confidence, with
                            which your Excellency has particularly honour’d me.
                        Inclosed are all the Letters in my possession referr’d to in the order, excepting one examin’d and permitted to pass by Colo. Humphry’s; I shall be attentive in forwarding every other directed to or
                            comeing from New york "excepting such as are excepted in the Instructions." I have the honor to be Your Excellency’s most
                            obedt Humble Servt
                        
                            W. S. Smith Lt Colo.
                        
                    